Case 6:17-cv-01655-RRS-JPM Document 300 Filed 05/21/21 Page 1 of 20 PageID #: 9370




                                                                                         c
                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION

    EMERALD LAND CORP.,                     CIVIL ACTION NO. 6:17-CV-01655
    Plaintiff

    VERSUS                                  JUDGE SUMMERHAYS

    TRIMONT ENERGY (B L) L.L.C.,            MAGISTRATE JUDGE PEREZ-MONTES
    ET AL.,
    Defendants


                                MEMORANDUM ORDER

         Before the Court is Chevron U.S.A. Inc.’s (“Chevron’s) Motion for Contempt

   and Sanctions (“Motion for Sanctions”) (ECF No. 249). Chevron claims that Plaintiff

   Emerald Land Corporation (“Emerald Land”) has violated a Protective Order (ECF

   No. 81) governing inadvertent disclosures during discovery.         Chevron seeks a

   contempt finding and sanctions, including attorney’s fees and costs.

         Emerald Land received inadvertently disclosed documents. Chevron provided

   the requisite notice. Emerald Land failed to comply with the procedure set forth in

   the Protective Order. Accordingly, the Motion for Sanctions is GRANTED IN PART

   to the extent that Chevron seeks costs and attorney’s fees for Emerald Land’s

   violation of the Protective Order. However, the record does not fully support a finding

   of “bad faith” on Emerald Land’s part. So additional sanctions – including a contempt
Case 6:17-cv-01655-RRS-JPM Document 300 Filed 05/21/21 Page 2 of 20 PageID #: 9371




   finding – are unwarranted. The Motion (ECF No. 249) is thus DENIED IN PART in

   that, and in all other, respects. 1

   I.     Background

          Emerald Land filed a petition for declaratory judgment and injunctive relief in

   the Sixteenth Judicial District Court, St. Mary Parish, Louisiana, against Defendants

   Trimont Energy (BL), L.L.C. and Whitney Oil & Gas, L.L.C.. ECF No. 1. In a second

   amending petition, Emerald Land added Defendants Chevron, Chevron U.S.A.

   Holdings, Inc., EnerVest Energy, L.P., EnerVest Operating, L.L.C., and Texas Energy

   & Environmental, Inc. Id. 2 Chevron removed. Id.

          On the parties’ joint motion (ECF No. 80), the Court entered a Stipulated

   Protective Order (ECF No. 81) regarding confidential information sought in

   discovery. The purpose of the Order (ECF No. 81) is to “allow the Parties to freely

   exchange Confidential Documents and information with each other . . . and to avoid

   any waiver of any privilege throughout the inadvertent production of documents

   protected by the work product doctrine, the attorney-client privilege, the joint defense

   or common interest privilege, and any other applicable privilege.” ECF No. 81 at 2.

   The Protective Order (ECF No. 81) includes a provision on the implementation of the

   return of inadvertently disclosed privileged documents. Id. at 9.




   1 The Court also DENIES Emerald Land’s implicit request (ECF No. 262) to compel
   production of documents.

   2Chevron U.S.A. Holdings, Inc. was voluntarily dismissed. ECF No. 55. And Texas Energy
   was dismissed for failure to effect service. ECF No. 64.


                                              2
Case 6:17-cv-01655-RRS-JPM Document 300 Filed 05/21/21 Page 3 of 20 PageID #: 9372




            Chevron claims Emerald Land “deliberately def[ied] the Protective Order”.

   ECF No. 249-1 at 5. Chevron seeks a contempt finding, attorney’s fees, and costs. Id.

   Chevron also seeks an order from the Court (1) directing Emerald Land to return or

   destroy all copies of the disputed documents, and (2) prohibiting Emerald Land from

   using them in any manner in this or other litigation. Id. at 6.

            Chevron submitted: (1) email communication with L. Grossman, P.

   Thibodeaux (“Thibodeaux”), and K. Miller (“Miller”) first dated February 20, 2021

   (ECF No. 3); (2) the declaration of Joseph Coleman (“Coleman”), Project Manager for

   Wild Well Control, Inc. (“Wild Well”) (ECF No. 294-4); and (3) the declaration of Louis

   M. Grossman (“Grossman”), counsel of record for Chevron (ECF Nos. 249-5, 250).

            Specifically, Chevron alleges their expert witness at Wild Well inadvertently

   disclosed draft expert reports, including draft tables and figures, in their subpoena

   response on January 27, 2021. 3         ECF No. 249-1 at 5. Chevron discovered the

   inadvertent production on February 20, 2021 while preparing its Exhibit List. Id. at

   6.    Pursuant to the Protective Order, Grossman notified Thibodeaux and Miller

   (counsel for Emerald Land) of the inadvertent disclosure, and requested return or

   destruction of the documents. 4 Id. at 5. Chevron contends Emerald Land refused to



   3Chevron asserts the disclosure included nearly 150,000 pages included 25 drafts prepared
   exclusively by Wild Well before it published its November 20, 2020 expert report. ECF No.
   249-1 at 6.

   4   Chevron asserts it demanded return of the following documents:

   EMERALD LAND_WILD WELL_SDT_112860-112866; 128325; 128326; 128327; 128328;
   128403; 129077; 129079; 129080; 129142; 129289; 129436; 129655; 129802; 130022; 130244;
   130467; 130689; 130909; 131129; 131349; 131571; 131605; 131830; 132016; 132199; 132873;
   133546; 134223; 134900; and 001_1.PNG – 007_7.PNG.

                                                 3
Case 6:17-cv-01655-RRS-JPM Document 300 Filed 05/21/21 Page 4 of 20 PageID #: 9373




   treat the materials as privileged, refused to sequester the materials, and still refuses

   to return and destroy them, as required under both the Protective Order (ECF No.

   81) and Fed. R. Civ. P. 26(b)(5)(B). Id. Chevron further alleges that, despite complete

   awareness of the alleged privilege, Emerald Land reviewed the documents, informed

   the Court the claim of privilege discussion was premature, and included the

   documents in its Witness and Exhibit Lists (ECF No. 244). Id. And now, Emerald

   Land seeks to use the documents in deposing Chevron’s expert witness. Id.

         Emerald Land opposes, attaching: (1) email correspondence; (2) the Subpoena

   Duces Tecum to Wild Well; (3) report excerpts; (4) excerpts of their Rule 30(b)(6)

   corporate deposition of Stephen Conner (“Conner”) for Chevron; (5) excerpts of their

   deposition of Kenneth B. Choate (“Choate”), Broussard Brothers, Inc.’s corporate

   representative; and (6) excerpts of their deposition of Richard Kennedy (“Kennedy”),

   Northstar Exploration Company’s corporate representative. ECF Nos. 262, 263 at 1-

   72.

         According to Emerald Land, the disputed documents fall into three categories,

   or “batches.” Emerald Land contends the first batch (“WILD WELL_SDT_12838”)

   was prepared by a third-party consultant and was not privileged. Chevron ultimately

   acquiesced. Id. The second batch (“WILD WELL_SDT_ 129077, 12079, and 134900)

   includes stand-alone notes and memoranda that Wild Well prepared as part of its




   ECF No. 249-1 at 6. Emerald Land later agreed to destroy seven privileged documents:
   LAND_WILD WELL_SDT_112860-112866 and 128325-128327. ECF No. 249-1 at 7.
   However, Chevron asserts Emerald Land asserted it intended to use the remaining
   documents to “depose Joe Coleman regarding [them].” Id.

                                              4
Case 6:17-cv-01655-RRS-JPM Document 300 Filed 05/21/21 Page 5 of 20 PageID #: 9374




   analysis, separate and apart from its report. Id. Rule 26 does not protect these

   materials in Emerald Land’s view. Id. And the third batch includes “draft reports,”

   which Emerald Land concedes are typically privileged. Id. However, Emerald Land

   argues the portions of the draft reports that identify facts, data, or assumptions on

   which the expert relied are not privileged. Id. at 4-5.

         Once notified of the inadvertent disclosures, counsel for Emerald Land

   responded to Grossman by email. Id. at 5. Emerald Land wished to explain its

   position regarding the disputed documents. The exchange could fairly be called an

   attempt to “confer.” However, Chevron immediately filed for contempt rather than

   meet and confer, according to Emerald Land. Id.

         Emerald Land admits they reviewed the documents in preparing for

   depositions and in drafting motions.      Id. [Emerald Land filed a Supplemental

   Opposition to “assist in answering questions posed by the Court at the hearing” by

   providing a chronology. ECF No. 286.]

   II.   Law and Analysis

         A.     Rule 37 authorizes sanctions for failure to obey a discovery order.

         “Fed. R. Civ. P. 37(b) empowers the courts to impose sanctions for failures to

   obey discovery orders. In addition to a broad range of sanctions, including contempt,

   Fed. R. Civ. P. 37(b)(2) authorizes the court to impose a concurrent sanction of

   reasonable expenses, including attorney's fees, caused by the failure to obey a

   discovery order.” Smith & Fuller, P.A. v. Cooper Tire & Rubber Co., 685 F.3d 486,

   488 (5th Cir. 2012). Although a court “has broad discretion under Rule 37(b) to



                                              5
Case 6:17-cv-01655-RRS-JPM Document 300 Filed 05/21/21 Page 6 of 20 PageID #: 9375




   fashion remedies suited to the misconduct,” usually, “a finding of bad faith or willful

   misconduct [is required] to support the severest remedies under Rule 37(b) – striking

   pleadings or dismissal of a case.” Id. (internal citations and quotations omitted).

   Lesser sanctions do not require a finding of bad faith or willfulness. Id. (citing

   Chilcutt v. United States, 4 F.3d 1313, 1323 n.23 (5th Cir. 1993), cert. den., 513 U.S.

   979 (1994)).

          Rule 37(b)(2)(A), provides that if a party “fails to obey an order to provide or

   permit discovery,” a court “may issue further just orders,” including:

          (i) directing that the matters embraced in the order or other designated
          facts be taken as established for purposes of the action, as the prevailing
          party claims;
          (ii) prohibiting the disobedient party from supporting or opposing
          designated claims or defenses, or from introducing designated matters
          in evidence;
          (iii) striking pleadings in whole or in part;
          (iv) staying further proceedings until the order is obeyed;
          (v) dismissing the action or proceeding in whole or in part;
          (vi) rendering a default judgment against the disobedient party; or
          (vii) treating as contempt of court the failure to obey any order except
          an order to submit to a physical or mental examination.

   Fed. R. Civ. P. 37(b)(2)(A). Thus, a party may seek sanctions and a finding of civil

   contempt for another party’s violation of a court’s protective order. See Sandoval v.

   Carrco Painting Contractors, 2016 WL 8679288, at *2 (W.D. Tex. Nov. 16, 2016)

   (citing Lyn-Lea Travel Corp. v. Am. Airlines, Inc., 283 F.3d 282, 290 (5th Cir. 2002)

   (upholding civil contempt order imposed as sanction for violation of a protective

   order)).   “A party seeking a civil contempt order must demonstrate, by clear and

   convincing evidence, ‘(1) that a court order was in effect, (2) that the order required

   certain conduct by the respondent, and (3) that the respondent failed to comply with

                                              6
Case 6:17-cv-01655-RRS-JPM Document 300 Filed 05/21/21 Page 7 of 20 PageID #: 9376




   the court's order.’” Lyn-Lea, 283 F.3d at 291 (citing FDIC v. LeGrand, 43 F.3d 163,

   165 (5th Cir. 1995)).

         Moreover, “the court must order the disobedient party, the attorney advising

   that party, or both to pay the reasonable expenses, including attorney's fees, caused

   by the failure, unless the failure was substantially justified, or other circumstances

   make an award of expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C).

         B.     The Protective Order (ECF No. 81) controls the inadvertent disclosure
                of the disputed documents.

         The Protective Order (ECF No. 81) governs the parties’ obligations in

   documents containing “Confidential Information.” ECF No. 81 at 1-2. “Confidential

   Information” includes:

         (a) internal financial information regarding costs, expenses, revenue
         and/or profitability; (b) commercial information, including but not
         limited to current and future business plans, business ownership,
         research and development data, reservoir data, patent plans or data, as
         well as operational technologies, technical methods, practices, and
         procedures, which trade secrets or commercial information is of
         technical or commercial advantage to its possessor; and (c) any other
         proprietary information . . .related to the business of the party that
         derives . . . value from not being known to business competitors . . ., the
         disclosure of which may cause harm to the disclosing party.

   Id. at 1-2. “Document[s]” include “writings, drawings, graphs, charts, photographs,

   recordings, images, and other data compilations . . . from which information can be

   obtained, whether produced or created by a Party or another person.” Id. at 2.

   “Confidential Document” means any “[Document] which any Party designates as

   Confidential.” Id.




                                             7
Case 6:17-cv-01655-RRS-JPM Document 300 Filed 05/21/21 Page 8 of 20 PageID #: 9377




         The Protective Order (ECF No. 81) applies to all designated “Confidential

   Documents” or “Confidential Information” which any Party designates as such and

   produces subject to the terms of the Order. Id. at 3. However, the Protective Order

   does not prevent a Party from challenging a confidentiality designation. ECF No. 81

   at 5. Rather, “[o]n any challenge to the designation of any document or other record

   or information as confidential, the burden of proving that the designation is

   warranted and justified shall lie with the Party asserting the document contains

   Confidential Information.” Id. at 6. The challenging party is obliged to: (1) notify

   opposing counsel of the documents to be declassified and the reasons to do so; (2)

   allow 10 days for consideration and negotiation; and (3) absent agreement, submit

   the dispute to the Court for resolution. Id.

         In addition to items designated as “Confidential,” the Protective Order (ECF

   No. 81) establishes a protocol for inadvertent disclosure. Id. at 9. The asserting party

   must notify the receiving party of an inadvertent disclosure. Then, upon request, the

   receiving party must promptly sequester and return the confidential documents, and

   must destroy any copies without using confidential information. Id. The asserting

   party has the right to designate documents as confidential, and to invoke these

   protective provisions. And if the parties dispute the designation, then the reciving

   party must seek relief from the Court by filing a Motion to Compel. Id. at 9-10.

         C.     Emerald Land did not comply with the Protective Order (ECF No. 81).

         Most of the facts underlying the Motion are undisputed. The Court entered

   the Protective Order (ECF No. 81) on May 14, 2019. ECF No. 81. The Protective



                                              8
Case 6:17-cv-01655-RRS-JPM Document 300 Filed 05/21/21 Page 9 of 20 PageID #: 9378




   Order (ECF No. 81) applies to documents provided in response to Emerald Land’s

   subpoenas. ECF Nos. 262 at 6. 5 The Protective Order was in effect when the disputed

   documents were exchanged.         And the Protective Order controlled inadvertent

   disclosure.

         However, the parties disagree about several related issues, including whether

   Emerald Land substantially complied – or attempted to comply – with the Protective

   Order, and whether Chevron precluded any discussion of the issue before filing the

   Motion. And ultimately, the parties disagree about whether some of the disputed

   documents are, in fact, confidential.

         The record establishes that Chevron retained Wild Well to develop a plan to

   perform the abandonment of wells and other decommissioning work on Emerald

   Land’s property. ECF No. 249-4 at 2, ECF No. 249-5 at 1. Coleman attests he

   prepared an expert report outlining this plan. ECF No. 249-4 at 2. In preparing his

   report, he composed numerous drafts of various sections of the report. Id.

         On January 27, 2021, Wild Well responded to Emerald Land’s Subpoena Duces

   Tecum for production of materials related to its expert report. Id.; see also ECF No.




   5 According to Emerald Land, the Wild Well report is a “compendium of expert opinions and
   data supplied by three different companies: Wild Well, Warrior Energy Services (‘Warrior’),
   a Wild Well affiliate, and Broussard Bros. Inc. (‘Broussard Bros.’).” ECF no. 262 at 6.
   Emerald Land issued subpoenas to all three for their file materials. Id. Wild Well and
   Warrior responded directly to Emerald Land through its in-house legal department, and
   included a privilege log that referenced none of the documents. ECF No. 262 at 7. Emerald
   Land asserts Wild Well’s updated privilege log from March 12, 2021 did not add any of the
   documents at issue, and that none of the documents were produced with a confidential stamp.
   Id.
                                               9
Case 6:17-cv-01655-RRS-JPM Document 300 Filed 05/21/21 Page 10 of 20 PageID #: 9379




   286. Coleman attests Wild Well inadvertently produced the following documents to

   Emerald Land:

         EMERALD LAND_WILD WELL_SDT_112860-112866; 128325;
         128326; 128327; 128328; 128403; 129077; 129079; 129080; 129142;
         129289; 129436; 129655; 129802; 130022; 130244; 130467; 130689;
         130909; 131129; 131349; 131571; 131605; 131830; 132016; 132199;
         132873; 133546; 134223; 134900; and 001_1.PNG – 007_7.PNG.

   ECF No. 249-4 at 2. Coleman attests that these documents include drafts of Wild

   Well’s final expert report dated November 20, 2020, as well as Wild Well’s draft

   tables, figures, and calculations specifically associated with drafts of its final expert

   report. Id. He further attests the drafts “contain no facts, data, or assumptions that

   were provided to Wild Well by Chevron’s counsel.” Id. at 3.

         Grossman attests Wild Well’s drafts included tables, figures, and calculations

   that were subsequently eliminated, modified, or changed through consultation with

   counsel of record. ECF No. 249-5 at 1. Grossman attests he had several discussions

   with Coleman concerning the appropriate scope of Wild Well’s subpoena responses.

   Id.   Grossman is clear that Coleman was instructed not to produce privileged

   documents, and thus, that the disclosure was inadvertent. Id.

         Grossman discovered a draft report was included in Wild Well’s Subpoena

   Duces Tecum response on January 27, 2021. Id. Grossman informed Thibodeaux and

   Miller. Id.; see also ECF Nos. 249-3 at 3, 286 at 2. Grossman demanded immediate

   return of the listed documents and destruction of any copies, and otherwise, if

   challenged, that they be sequestered until a ruling from the Court. ECF Nos. 249-3

   at 3, 249-5 at 4. Grossman plainly complied with the Protective Order.



                                              10
Case 6:17-cv-01655-RRS-JPM Document 300 Filed 05/21/21 Page 11 of 20 PageID #: 9380




         On February 23, 2021, Emerald Land filed a Notice of Proposed Agenda in

   connection with the Court’s February 24, 2021 status conference. ECF No. 235.

   Emerald Land’s agenda included the issue of Coleman’s deposition date and

   Chevron’s assertion of the “claw back” provision of the Protective Order. Id. at 2. At

   the status conference (ECF No. 240), Emerald Land represented it was working on a

   substantive response to Chevron’s email hopefully that same day, and that the issue

   is premature until they can get out a response. But two days later, Emerald Land

   filed its Exhibit and Witness List (ECF No. 244) including documents Chevron

   asserts were inadvertently disclosed. ECF No. 244 at 21-30. Then, on March 2, 2021,

   Emerald Land responded to Grossman’s email concerning the inadvertent disclosure

   with its position concerning the asserted privileges and inadvertent disclosure. ECF

   Nos. 249-3 at 1, 286 at 2. Grossman agreed that one document – 128328 – was

   prepared and produced by a third party and eliminated it from the request. ECF Nos.

   253-1 at 5, 263 at 1. Grossman further stated the email exchange constituted a formal

   discovery conferenced and advised Chevron would file a motion for relief.          Id.

   Grossman further noted objection to use of any of the referenced documents at

   Coleman’s deposition. Id.

         The Protective Order (ECF No. 81) secured Chevron’s right to promptly

   demand return of the inadvertently disclosed documents from the receiving party.

   ECF No. 81. It allowed Emerald Land to file a motion to compel thereafter. But it

   did not allow Emerald Land to review and utilize the disputed documents. And it




                                            11
Case 6:17-cv-01655-RRS-JPM Document 300 Filed 05/21/21 Page 12 of 20 PageID #: 9381




   certainly did not allow Emerald Land to withhold the disputed documents pending a

   discussion with Chevron, a deposition, or anything else.

          Instead, the Protective Order required Emerald Land to sequester, return, and

   destroy copies of the disputed documents upon Chevron’s notice, and to seek relief

   from the Court if needed. And Emerald Land simply did not do so. Thus, Emerald

   Land failed to comply with the Protective Order.

          In several respects, Emerald Land failed to comply with the Protective Order. 6

   Moreover, after Chevron informed Emerald Land of the inadvertent disclosure of

   allegedly privileged documents and information, it is apparent that Emerald Land

   reviewed and considered the disputed documents. 7               ECF No. 249-3 at 1. The

   Protective Order prevents a party “who receives privileged information by reading a

   privileged Document [from] utilizing or employing that information, directly or

   indirectly, in the prosecution or defense of this Lawsuit.” ECF No. 81. Emerald Land,

   to date, has only agreed to return and destroy “112860-112866 and 128325-128327”

   which it agrees are privileged. Emerald Land did not seek to compel production.

          D.     Chevron is entitled to sanctions of attorney’s fees and costs in bringing
                 this motion.




   6 Rule 26(b)(5)(B) of the Federal Rules of Civil Procedure also requires that after notification
   that information was produced that is subject to a claim of privilege, a party must promptly
   return, sequester, or destroy the specified information and any copies it has; must not use or
   disclose the information until the claim is resolved . . . and may promptly present the
   information to the court under seal for a determination of the claim.” Fed. R. Civ. P.
   26(b)(5)(B).
   7 Emerald Land also asserted its intentions to depose Chevron’s expert regarding the
   disputed documents and to introduce the documents at trial. ECF Nos. 249-3 at 1-2, 244.

                                                 12
Case 6:17-cv-01655-RRS-JPM Document 300 Filed 05/21/21 Page 13 of 20 PageID #: 9382




         Because Emerald Land failed to comply with the Protective Order, Chevron is

   entitled to recompense in some form. The Court entered the Protective Order to

   prevent the type of potential prejudice at issue here – specifically, revelation of

   privileged information that cannot now be “unseen” and that may factor into the

   strategic undercurrents of the case. There is no direct remedy for that potential

   prejudice once incurred.

         However, the Court may award costs and attorney’s fees as a remedy, even

   where noncompliance was not intentional. And the Court will do so here. Within 14

   days of this Order, Chevron will file under seal a Notice listing and evidencing the

   costs and fees incurred in prosecuting the Motion.

         Furthermore, as noted above, the Court may impose stricter sanctions upon a

   finding of willful noncompliance or “bad faith.” Emerald Land escapes this finding,

   but narrowly.   The parties agreed upon the text of the Protective Order before

   submitting it to the Court. Its relevant provisions were clear. And again, Emerald

   Land plainly failed to comply with them. Little justification is possible. However,

   Emerald Land seems to have made some effort to inform the Court about, and to

   resolve, the dispute. Chevron fully complied. But Chevron’s declaration in email

   traffic preceding this Motion – though perhaps understandable – precluded Emerald

   Land from complying at that belated point.

         Thus, the record does not fully support a finding of “bad faith.” Absent that

   finding, no additional sanctions are warranted.

         E.     Emerald Land’s request to compel production of the remaining
                documents is denied.

                                            13
Case 6:17-cv-01655-RRS-JPM Document 300 Filed 05/21/21 Page 14 of 20 PageID #: 9383




            In the interests of efficiency, the Court construed Emerald Land’s briefs and

   arguments to imply a request to compel production of the disputed documents not

   otherwise addressed. 8 Essentially, Emerald Land seeks a determination that some

   of the disputed documents are not, in fact, confidential.

            Specifically, Chevron argues draft reports and disclosures of testifying experts

   are shielded from discovery as privileged work product. ECF No. 249-1 at 8 (citing

   Fed. R. Civ. P. 26(b)(4)(B)). 9        Rule 26(b)(4) protects communications between a

   testifying expert and a party’s attorney, except for communications relating to expert

   compensation, attorney-provided facts, data, or assumptions relied upon in forming

   expert opinions. Fed. R. Civ. P. 26(b)(4)(C). Chevron objects to production of Wild

   Well’s draft reports, including draft tables, calculations, figures, and charts protected

   under Rule 26(b)(4). ECF Nos. 249-1 at 9, 271 at 5-6. Coleman attested that the

   inadvertently produced documents are privileged drafts of expert reports, draft

   calculations, draft tables, and draft figures prepared by Wild Well, and that the

   documents do not contain facts, data, or assumptions that were provided by Chevron’s

   counsel. ECF Nos. 294-4, 271 at 4.




   8The parties agreed prior to the hearing concerning the privilege designation of certain
   documents: WILD WELL_SDT_12838, 112860-112866 and 128325-128327. Chevron agreed
   12838 was not privileged and withdrew its assertion of privilege. Emerald Land agreed
   112860-112866 and 128325-128327 were privileged and returned and destroyed all
   copies. Emerald Land’s motion to the extent it applies to these documents is DENIED
   AS MOOT.
   9   Draft expert reports, in any form, are protected. Fed. R. Civ. P. 26(b)(4)(B).

                                                   14
Case 6:17-cv-01655-RRS-JPM Document 300 Filed 05/21/21 Page 15 of 20 PageID #: 9384




         Chevron correctly notes that, under the Protective Order, inadvertent

   disclosure shall not be deemed a waiver of attorney-client privilege or work-product

   privilege. Id. Nevertheless, Chevron clarifies that great measures were taken to

   ensure production of over 150,000 responsive documents did not include privileged

   documents or communications, and that any disclosure was inadvertent and did not

   waive the privilege. Id. at 10-11; see also ECF No. 249-5.

         Emerald Land contends 129077, 129079, and 134900 are stand-alone notes

   and memorandum prepared by Wild Well as part of its analysis, separate from its

   report. ECF No. 262 at 4. Emerald Land also argues that the documents include

   unprotected assumptions and foundational date on which Wild Well’s opinion is

   based. Id. Emerald Land asserts the remainder of the documents are styled as draft

   reports, which it admits are privileged. Id. However, Emerald Land contends the

   privilege does not extend to portions of the draft reports that identify facts, data, or

   assumptions on which the expert relied. Id. at 4-5 (citing United States ex rel Wall

   v. Vista Hospice Care, 319 F.R.D. 498, 510-11 (N.D. Tex. 2016)). 10

         Chevron responds that Emerald Land attaches excerpts of summary charts

   from draft reports and mischaracterizes them as purely factual in nature. ECF No.

   271 at 4-5. And Chevron contends that adopting Emerald Land’s position would

   eliminate the protections under Rule 26(b)(4) protecting draft reports. Id. Regardless,




   10According to Emerald Land in its Supplemental Opposition (ECF No. 286), the parties
   agreed to postpone Wild Well’s March 31, 2021 deposition until the Court resolves this
   discovery dispute. ECF No. 286 at 2.

                                             15
Case 6:17-cv-01655-RRS-JPM Document 300 Filed 05/21/21 Page 16 of 20 PageID #: 9385




   Chevron asserts Emerald Land is not entitled to retain or discover entire drafts. Id.

   at 6.

                 1.     Wild Well’s materials are protected under Rule 26(b)(4)(B), (C).

           Emerald Land argues 129077, 129079, and 134900 consist of “notes, task lists,

   outlines, memoranda, presentations, and draft letters authored by” the expert or

   other third parties that are not privileged. Id. at 9. The documents were compiled by

   Wild Well in formulating its opinion, and that 129077 and 129079 include summary

   charts comparing Emerald Land’s expert’s costs estimates to Chevron’s costs. Id.

           Emerald Land further contends that 134900 identifies data and assumptions

   relied upon by Wild Well, including day rates driving costs and items Wild Weld Well

   did not consider in formulating its cost estimate opinions. Id. Emerald Land attaches

   excerpts of charts in 134900, arguing this information is not privileged and that “day

   rates” are data and assumptions used in formulating Wild Well’s opinion. Id.

   Emerald Land further asserts the chart referencing “Items Not Considered” is key to

   showing Chevron’s experts ignored real world obstacles, thus arriving at a “low-ball”

   estimate. Id. at 11. Emerald Land asserts that cost estimates compared to Emerald

   Land’s, the day rates on which those estimates rely, and the list of “items not

   considered” are not privileged. Id.

           An expert’s “spreadsheets, graphs, and analyses . . . [which] are interpretations

   of data that reflect counsel’s mental impressions and result from the expert’s and

   counsel’s collaborative efforts to organize, marshal, and present data” are “separate

   and distinct from the underlying facts and data themselves.” In re Elysium Health-



                                              16
Case 6:17-cv-01655-RRS-JPM Document 300 Filed 05/21/21 Page 17 of 20 PageID #: 9386




   ChromaDex Litigation, 2021 WL 1249223, at *2 (S.D.N.Y. Apr. 5, 2021) (citing Davita

   Healthcare Partners, Inc. v. United States, 128 Fed. Cl. 584, 591 (Fed. Cl. 2016)). And

   “spreadsheets, graphs, presentations, and charts are protected under Rule

   26(b)(4)(B), so long as the documents were prepared by the testifying expert to be

   included in draft expert reports.” Id.

         However, the 2010 Advisory Committee’s Note states that the exception under

   Rule 26(b)(4)(C)(iii) “is limited to those assumptions that the expert actually did rely

   on in forming the opinions to be expressed” and “[m]ore general attorney-expert

   discussions about hypotheticals, or exploring possibilities about hypothetical facts,

   are outside this exception.” Fed. R. Civ. P. 26(b)(4)(C), Advisory Committee Note to

   2010 Amendment. Moreover, Coleman attests that the production included Wild

   Well’s draft tables, figures, and calculations specifically associated with drafts of Wild

   Well’s expert report. ECF No. 294-4 at 3. Coleman attests these “drafts contain no

   facts, data, or assumptions that were provided to Wild Well by Chevron’s counsel.”

   Id. at 3. Thus, Emerald Land fails to establish sufficient evidence to establish the

   documents fall within the exceptions of Rule 26(b)(4)(C).

                2.     Coleman’s draft reports are protected under Rule 26(b)(4)(B), (C).

         Emerald Land argues the remaining documents, though styled as draft reports

   which are typically privileged, include portions that identify “facts or data that the

   attorney provided and the expert considered” or “assumptions that the attorney

   provided and the expert relied on.” ECF No. 262 at 12 (citing Wall, 319 F.R.D. at 508).

   Emerald Land contends the remaining Wild Well’s draft reports at issue include



                                              17
Case 6:17-cv-01655-RRS-JPM Document 300 Filed 05/21/21 Page 18 of 20 PageID #: 9387




   portions falling under that exception and are not privileged. Id. Emerald Land

   referenced redlined draft reports, arguing they show Kean Miller, counsel to Chevron,

   provided those facts, data, and assumptions to Wild Well. Id. at 13 (citing to excerpts

   of the draft reports). 11

          In Wall, the court found that the provisions of Rule 26(b) did not afford

   protection in draft reports when counsel provides facts, data, and assumptions that

   are relied upon and included in the final report. Wall, 319 F.R.D. at 508-09 (requiring

   disclosure of those portions of a draft expert report transmitted between an attorney

   and expert that identify facts, data, or assumptions provided by an attorney).

   However, the remainder of any draft report would be covered as work-product under

   Rule 26(b)(4)(B) and Rule 26(b)(4)(C). Id. at 509. Here, by contrast, there is no

   evidence that Coleman’s expert report was “ghost-written” by counsel for Chevron.

          The 1993 Amendment Advisory Committee’s Note to Rule 26 states:

          Rule 26(a)(2)(B) does not preclude counsel from providing assistance to
          experts in preparing the reports . . . The report is to disclose the data
          and other information considered by the expert and any exhibits or
          charts that summarize or support the expert’s opinions. Given this
          obligation of disclosure, litigants should no longer be able to argue that
          materials furnished to their experts to be used in forming their opinions
          – whether or not ultimately relied upon by the expert – are privileged or
          otherwise protected from disclosure when such persons are testifying or
          being deposed.



   11 Emerald Land further notes that redlined draft reports demonstrate that Wild Well
   changed the assumptions underlying its opinion. Id. (citing to excerpts referencing the
   deletion of a note regarding potential increase in durations of operations with new
   information and obstacles). Emerald Land contends this shows Wild Well did not originally
   operate on that assumption and only relied on it after Chevron asked it to. Id. at 14. Emerald
   Land argues the redlines show counsel to Chevron instructed Wild Well to change the facts,
   data, and assumptions underlying its analysis, thus those portions are not privileged. Id.


                                                18
Case 6:17-cv-01655-RRS-JPM Document 300 Filed 05/21/21 Page 19 of 20 PageID #: 9388




   Fed. R. Civ. P. 26(a)(2)(B), Advisory Committee Note to 1993 Amendment.

         The 2010 Advisory Committee’s Note states that discovery authorized by the

   exceptions under Rule 26(b)(4)(C) does not extend beyond those specific topics. Fed.

   R. Civ. P. 26(b)(4)(C), Advisory Committee Note to 2010 Amendment.                   Rule

   26(b)(4)(C)(ii) “applies only to communications ‘identifying” the facts or data provided

   by counsel; further communications about the potential relevance of the facts or data

   are protected.” Id. Likewise, the exception under Rule 26(b)(4)(C)(iii) “is limited to

   those assumptions that the expert actually did rely on in forming the opinions to be

   expressed” and “[m]ore general attorney-expert discussions about hypotheticals, or

   exploring possibilities about hypothetical facts, are outside this exception.” Id.

         A party seeking discovery outside of the three exceptions enumerated in Rule

   26(b)(4(C), or regarding draft expert reports or disclosures, must show “that the party

   has a substantial need for the discovery and cannot obtain the substantial equivalent

   without undue hardship.” Id. Here, Chevron establishes the documents at issue do

   not fall under the exceptions to Rule 26(b)(4)(C). Coleman attests he was retained by

   Chevron to develop a plan to perform the abandonment of wells and other

   decommissioning work on Emerald Land’s property. ECF No. 294-4 at 3. He was

   asked to prepare an expert report outlining that plan, of which he composed

   numerous drafts of various sections of the report. Id. Wild Well inadvertently

   produced documents in response to Emerald Land’s Subpoena Duces Tecum,

   including drafts of his final report dated November 20, 2020. Id. Coleman attests

   that the “drafts contain no facts, data, or assumptions that were provided to Wild



                                             19
Case 6:17-cv-01655-RRS-JPM Document 300 Filed 05/21/21 Page 20 of 20 PageID #: 9389




   Well by Chevron’s counsel.” Id. at 3. Chevron’s counsel Grossman attests to the

   same. ECF No. 249-5.

          Emerald Land has also failed to show that it cannot obtain substantially

   equivalent information without undue hardship. Emerald Land may explore non-

   privileged data underlying the reports by deposition. Thus, there is no basis to

   compel production by Chevron (or to allow retention by Emerald Land).

   III.   Conclusion

          Accordingly, IT IS ORDERED that Chevron’s Motion for Contempt and

   Sanctions (ECF No. 249) is GRANTED IN PART to the extent it seeks a finding that

   Emerald Land violated the Protective Order and an award of costs and fees. Emerald

   Land is obliged to return and destroy the disputed documents – as identified above –

   in accordance with the Protective Order. And pursuant to Local Rule 54.2, Chevron

   shall file a motion for attorney’s fees and costs within 14 days of the date of this Order.

          IT IS FURTHER ORDERED that Chevron’s Motion (Doc. 249) is DENIED IN

   PART in all other respects, including to the extent it seeks an express finding of civil

   contempt or additional sanctions.

          IT IS FURTHER ORDERED that the implied request to compel production of

   documents (ECF No. 262) is DENIED.



          SIGNED on Friday, May 21, 2021.

                                             __________________________________________
                                             JOSEPH H.L. PEREZ-MONTES
                                             UNITED STATES MAGISTRATE JUDGE



                                               20
